internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-114985-00 date date number release date index number legend a b country state date dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of a requesting that a be given an extension of time under sec_301_9100-3 of the procedure and administration regulations to elect to be disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 effective date facts a is a limited_company formed under the law of country on date b a state limited_liability_company is the sole owner of a it is represented that b has no personal liability for the debts of or claims against a a and b had intended a to elect to be disregarded as entity separate from its owner under sec_301_7701-3 effective date however due to a miscommunication with their accountants a did not make the election plr-114985-00 law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is an association if all members have limited_liability under sec_301_7701-3 an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the service_center to be valid an election must generally be signed by each member of the electing entity or any officer manager or member of the electing entity who is authorized under local law or the entity’s organizational documents to make the election and who represents to having such authorization under penalties of perjury see sec_301_7701-3 the effective date specified on form_8832 cannot be more than days prior nor more than months after the date on which the election is filed sec_301_7701-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a conclusions plr-114985-00 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently b is granted an extension of time to make the election to have a treated as disregarded as an entity separate from its owner for federal tax purposes effective date until days following the date of this letter the election should be made by following the procedure set forth in form_8832 and a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file with this office a copy of this letter is being forwarded to your authorized representatives sincerely yours s paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
